Name: COMMISSION REGULATION (EC) No 1805/97 of 18 September 1997 fixing the export taxes on cereal products
 Type: Regulation
 Subject Matter: foodstuff;  taxation;  plant product
 Date Published: nan

 19 . 9 . 97 Official Journal of the European Communities L 256/7 COMMISSION REGULATION (EC) No 1805/97 of 18 September 1997 fixing the export taxes on cereal products from the Community, whereas it has therefore been decided to apply an export tax to these products at a level adapted to the current situation on the world market and which will avoid disturbance to the Community market; Whereas Commission Regulation (EEC) No 120/89 (*), as last amended by Regulation (EC) No 2194/96 (% and in particular Article 3 thereof, is applicable ; Whereas the Management Committee for Cereals has not delivered an opinion within the time-limit set by its Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 16 thereof, Whereas Article 16 of Regulation (EC) No 1766/92 provides that where quotations or prices on the world market for certain products reach the level of Community prices and such situation is likely to continue and deteri ­ orate thereby disturbing or threatening to disturb the Community market, appropriate measures may be taken; whereas Article 15 of Commission Regulation (EC) No 1501 /95 (3), as last amended by Regulation (EC) No 1 259/97 (4), provides that where such conditions are met, an export tax may be fixed and may vary according to the destination; Whereas prices on the world market for common wheat and durum wheat have reached the level of those in the Community; whereas this situation is likely to lead to an excessive export of common wheat, of durum wheat, flour of durum wheat, and groats and meal of durum wheat HAS ADOPTED THIS REGULATION: Article 1 The export taxes referred to in Article 15 of Regulation (EC) No 1501 /95 are fixed at the level set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 19 September 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 181 , 1 . 7. 1992, p. 21 . (2) OJ L 126, 24. 5. 1996, p. 37 . 0 OJ L 147, 30 . 6. 1995, p. 7 . 4) OJ L 174, 2. 7. 1997, p . 10 . 0 OJ L 16, 20 . 1 . 1989, p . 19 . (6) OJ L 293, 16 . 11 . 1996, p. 3 . L 256/8 | EN I Official Journal of the European Communities 19 . 9 . 97 ANNEX CN code Level of export taxin ECU/tonne 1001 10 00 15,00 1001 90 99 3,00 1101 00 11 22,50 1101 00 15  1101 00 90  1103 11 10 22,50 1103 11 90 